DETAILED ACTION
This action is in response to communications filed on June 18th, 2021.
Claims 1-15 and 26-38 are hereby allowed.  Claims 1, 8, 15, and 26 are currently amended.  
The present application is a 371 National Stage entry of International Application no. PCT/CN2018/104587, which has an international filing date of September 7th, 2021, and a priority date of September 13th, 2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 10-11 of their response filed on August 10th, 2021 are persuasive.  The claims as amended are not taught by the prior art of record, the combination of Kanada and Li.  Specifically, the prior art of record fails to disclose applying a routing policy to control routes advertisements between neighboring nodes in order to control a list of VPN routes contained in each network slice.
Upon further search and consideration in the technology area of splitting physical ports into a logical port based on network slicing requirement parsed from a network slice profile, no prior art was identified as teaching: applying a routing policy to control routes advertisements between neighboring nodes in order to control a list of VPN routes contained in each network slice.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weed		Pat. Pub.	2020/0112543
Nassar		Pat. Pub.	2004/0066782
Dondeli		Patent no.	7,590,074
Aggarwal	Pat. Pub.	2010/0177674
Vrzic		Pat. Pub.	2016/0353465
Hu		Pat. Pub.	2016/0359721
Tomotaki	Pat. Pub.	2017/0054628
Bosch		Pat. Pub.	2018/0302877
Shaw		Patent no.	10,278,108
Altay		Pat. Pub.	2019/0223023
Giust		Pat. Pub.	2019/0260641
Oktay		Pat. Pub.	2019/0259092
Cui		Patent no.	10,405,193
Stafford	Pat. Pub.	2020/0044930

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
9/11/21
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457